      Case 4:18-cv-05141-TOR       ECF No. 79    filed 02/26/21   PageID.1942 Page 1 of 3




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    WALBRIDGE ALDINGER LLC, a
      Michigan corporation,                          NO. 4:18-CV-5141-TOR
 8
                                  Plaintiff,         ORDER GRANTING STIPULATED
 9                                                   INJUNCTION AND MONETARY
             v.                                      AWARD
10
      MICHAEL VANFOSSEN, an
11    individual,

12                                Defendant.

13

14         BEFORE THE COURT are the Parties’ Stipulation for Permanent Injunction

15   and Entry of Confession of Judgment and Defendant Michael Vanfossen’s

16   Declaration (ECF Nos. 77, 78). The Court has reviewed the record and files

17   herein, and is fully informed.

18         Based on the Parties’ stipulation, the Court finds that Plaintiff Walbridge has

19   satisfied the four-part test for injunctive relief. First, the Court is persuaded that

20   Defendant Vanfossen’s misappropriation of Plaintiff’s trade secrets has harmed




     ORDER GRANTING STIPULATED INJUNCTION AND MONETARY AWARD~ 1
      Case 4:18-cv-05141-TOR      ECF No. 79    filed 02/26/21   PageID.1943 Page 2 of 3




 1   Plaintiff such that Plaintiff could not be made whole by a monetary award.

 2   Second, absent an injunction, Plaintiff stands to suffer further damage should

 3   Defendant continue to misappropriate, disclose, or use Plaintiff’s trade secrets and

 4   confidential information. Finally, the public’s interest is served by preventing

 5   Defendant from further acts of misappropriation.

 6         ACCORDINGLY, IT IS HEREBY ORDERED:

 7      1. Judgment is entered in favor of Plaintiff Walbridge Aldinger and against

 8         Defendant Michael Vanfossen in the amount of $50,000.00 (which includes

 9         costs and attorney fees) per the Parties’ stipulation.

10      2. Vanfossen is permanently enjoined from using or disclosing Walbridge’s

11         trade secrets and/confidential information.

12      3. Vanfossen is permanently enjoined from using or disclosing Microsoft’s

13         confidential information that he obtained during his Walbridge employment.

14      4. Within five (5) days of this Order, Vanfossen shall deliver to a neutral third

15         party all flash drives and other external storage devices, as well as the login

16         credentials to his personal Gmail address and any cloud-based storage

17         accounts containing Walbridge’s or Microsoft’s information or data. The

18         neutral third-party expert will be instructed to search for and delete all

19         Walbridge and Microsoft information in Vanfossen’s possession, custody, or

20         control. Walbridge shall bear the costs for the neutral forensic examination.




     ORDER GRANTING STIPULATED INJUNCTION AND MONETARY AWARD~ 2
      Case 4:18-cv-05141-TOR     ECF No. 79   filed 02/26/21   PageID.1944 Page 3 of 3




 1      5. Vanfossen shall immediately notify any current or former attorneys, agents,

 2         or employers with whom he shared Walbridge’s data that they are to

 3         permanently delete/destroy such data and all copies thereof.

 4      6. All pending motions, hearings, deadlines and trial are VACATED.

 5         The District Court Executive is directed to enter this Order, enter Judgment

 6   accordingly, furnish copies to the parties, and CLOSE the file.

 7         DATED February 26, 2021.

 8

 9                                 THOMAS O. RICE
                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20




     ORDER GRANTING STIPULATED INJUNCTION AND MONETARY AWARD~ 3
